 


110 HR 411 IH: To amend the Internal Revenue Code of 1986 to make permanent certain temporary provisions applicable to individuals, including the sales tax deduction, the child credit, the repeal of the estate tax, and the deduction for higher education expenses.
U.S. House of Representatives
2007-01-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 411 
IN THE HOUSE OF REPRESENTATIVES 
 
January 11, 2007 
Mr. Mario Diaz-Balart of Florida introduced the following bill; which was referred to the Committee on Ways and Means
 
A BILL 
To amend the Internal Revenue Code of 1986 to make permanent certain temporary provisions applicable to individuals, including the sales tax deduction, the child credit, the repeal of the estate tax, and the deduction for higher education expenses. 
 
 
1.Certain expiring provisions made permanent
(a)Deduction for state and local sales taxesParagraph (5) of section 164(b) of the Internal Revenue Code of 1986 (relating to general sales tax) is amended by striking subparagraph (L).
(b)Child creditSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 201 of such Act (relating to modifications to child credit).
(c)Marriage penalty reliefSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to title III of such Act (relating to marriage penalty relief). 
(d)Repeal of estate taxSection 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to title V of such Act (relating to estate, gift, and generation-skipping transfer tax provisions).
(e)Deduction for certain expenses of elementary and secondary school teachersSubparagraph (D) of section 62(a)(2) of such Code is amended by striking In the case of taxable years beginning during 2002, 2003, 2004, 2005, 2006, or 2007, the deductions and inserting The deductions. 
(f)Deduction for tuition and related expenses
(1)Section 222 of such Code is amended by striking subsection (e) (relating to termination).
(2)Section 901 of the Economic Growth and Tax Relief Reconciliation Act of 2001 shall not apply to section 431 of such Act (relating to deduction for higher education expenses).
(g)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2006. 
 
